Case 5:20-cv-01994-JAK-KK Document 10 Filed 11/02/20 Page 1 of 2 Page ID #:31



                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

    Case No.      EDCV 20-1994-JAK (KK)                                   Date: November 2, 2020
    Title: Dorreen T. 1 v. Andrew M. Saul



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


                  DEB TAYLOR                                                Not Reported
                   Deputy Clerk                                            Court Reporter


        Attorney(s) Present for Plaintiff(s):                   Attorney(s) Present for Defendant(s):
                   None Present                                             None Present

Proceedings:         (In Chambers) Order to Show Cause Why Action Should Not Be Dismissed
                     For Failure to Prosecute and Comply With Court Orders


                                                     I.
                                                BACKGROUND

        On September 26, 2020, Plaintiff Dorreen T. (“Plaintiff”) filed a Complaint challenging the
denial of her application for Title II Disability Insurance Benefits and/or Title XVI Supplemental
Security Income by the Commissioner of the Social Security Administration (“Defendant”). ECF
Docket No. (“Dkt.”) 1.

         On September 29, 2020, the Court issued a Case Management Order (“CMO”) instructing
Plaintiff to “promptly serve the summons and complaint on the Commissioner,” and to
“electronically file a proof of service” within thirty (30) days after the filing of the Complaint, i.e. no
later than October 26, 2020. Dkt. 9 at 1–2. The CMO warned Plaintiff that failure to follow those
instructions “may result in dismissal of this case.” Id. at 2.


1
        Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B) and the
recommendation of the Committee on Court Administration and Case Management of the Judicial
Conference of the United States. Hon. William Terrell Hodges, Memorandum RE: Privacy Concern
Regarding Social Security and Immigration Opinions, COMMITTEE ON COURT ADMINISTRATION
AND CASE MANAGEMENT OF THE JUDICIAL CONFERENCE OF THE UNITED STATES,
https://www.uscourts.gov/sites/default/files/18-ap-c-suggestion_cacm_0.pdf (last visited October
30, 2020).

    Page 1 of 2                         CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk __
Case 5:20-cv-01994-JAK-KK Document 10 Filed 11/02/20 Page 2 of 2 Page ID #:32



        As of the date of this Order, Plaintiff still has not filed a proof of service, per the Court’s
CMO.

                                                 II.
                                             DISCUSSION

         Under Federal Rule of Civil Procedure 41(b), the Court may dismiss an action with prejudice
for failure to prosecute or failure to comply with any court order. See FED. R. CIV. P. 41(b).

         Here, Plaintiff has failed to file a proof of service of the Complaint, and thus failed to
comply with the Court’s CMO. Consequently, under Rule 41(b), the Court may properly dismiss the
instant action without prejudice for failure to prosecute and comply with a court order. Bennett v.
Colvin, No. CV 12-10317-PA (PJW), 2013 WL 3233420, at *1 (C.D. Cal. June 26, 2013) (dismissing
pro se social security action under Rule 41(b) where plaintiff failed to file proof of service on
defendant despite court order). However, before dismissing this action, the Court will afford
Plaintiff an opportunity to explain her failure to file a proof of service as directed by the CMO.

                                                 III.
                                                ORDER

        Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, in writing, why this action
should not be dismissed for failure to prosecute and/or comply with court orders. Plaintiff shall
have up to and including November 16, 2020, to respond to this Order. Plaintiff is cautioned
that failure to timely file a response to this Order will be deemed by the Court consent to the
dismissal of this action without prejudice.


        IT IS SO ORDERED.




 Page 2 of 2                         CIVIL MINUTES—GENERAL                        Initials of Deputy Clerk __
